NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                         AUG 2 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 JATINDER SINGH,                                     No.      14-73200

                    Petitioner,                      Agency No. A201-108-126

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before: SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Jatinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We review for abuse of discretion the agency’s denial of humanitarian

asylum. Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000). We deny the

petition for review.

      Substantial evidence supports the BIA’s determination that, even if Singh

established past persecution, the government rebutted the presumption of a well-

founded fear of future persecution by demonstrating that Singh could safely and

reasonably relocate to another part of India. See 8 C.F.R. § 1208.13(b)(1)(i)(B),

(ii), (b)(3). We reject Singh’s contention that the BIA erred in its internal

relocation analysis. See Sowe v. Mukasey, 538 F.3d 1281, 1286 (9th Cir. 2008)

(declining to second-guess an IJ’s construction of “an ambiguous or somewhat

contradictory” country report).

      The BIA also did not abuse its discretion in denying humanitarian asylum.

See Vongsakdy v. INS, 171 F.3d 1203, 1205 (9th Cir. 1999) (humanitarian asylum

based on the severity of past persecution is “reserved for rare situations of

‘atrocious’ persecution”); Marcu v. INS, 147 F.3d 1078, 1080, 1082-83 (9th Cir.

1998) (finding no abuse of discretion in denying humanitarian asylum where

                                          2                                     14-73200
petitioner was detained, interrogated, and beaten and had his home searched by

Romanian police multiple times and was harassed repeatedly for decades).

      Because Singh failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye, 453

F.3d at 1190.

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because the record does not compel a finding that it is more likely than not that

Singh will be tortured if he is removed to India. See Vitug v. Holder, 723 F.3d

1056, 1066 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                          3                                   14-73200